PER CURIAM.
Appellant served letters on appellee’s counsel in response to the complaint, thereby triggering the notice provision of Florida Rule Civil Procedure 1.500(b); appellee, however, failed to provide appellant with the required notice. J.A.R. Inc. v. Universal American Realty Corp., 485 So.2d 467 (Fla. 3d DCA 1986); Reicheinbach v. Southeast Bank, N.A., 462 So.2d 611 (Fla. 3d DCA 1985); Terino Bros., Inc. v. Airey, 364 So.2d 768 (Fla. 2d DCA 1978). Consequently, we reverse the Order Denying Motion to Set Aside Default and Default Judgment and remand the cause to the trial court for further proceedings.
Reversed and remanded.